 


109 HR 4285 IH: Detection Canine Augmentation Act of 2005
U.S. House of Representatives
2005-11-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4285 
IN THE HOUSE OF REPRESENTATIVES 
 
November 9, 2005 
Mr. Rogers of Alabama (for himself, Mr. McCaul of Texas, and Mr. Pearce) introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committees on the Judiciary and Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To increase the number of trained detection canines of the Department of Homeland Security, and for other purposes. 
 
 
1.Short title This Act may be cited as the Detection Canine Augmentation Act of 2005.
2.Findings The Congress finds the following:
(1)Detection canines are an important part of a layered homeland security system to prepare for, respond to, mitigate against, and prevent acts of terrorism.
(2)Detection canines can be deployed quickly and can move easily throughout a variety of areas, including mass transit systems, airports, cargo areas, sea ports, the Nation’s borders, ports of entry, office buildings, and stadiums.
(3)Detection canines can be trained to detect a variety of items, such as explosives, narcotics, concealed humans, and cadavers.
(4)Detection canines can be utilized in situations where detection technologies are unavailable, immobile, or not cost-effective.
(5)There is a shortage of detection canines available to assist Federal, State, and local law enforcement personnel as they put their lives at risk daily to protect the Nation.
(6)The Congress has authorized 2,000 new Border Patrol agents for each of the next 5 years without a corresponding increase in the number of detection canines deployed with these Border Patrol agents.
(7)Detection canines have been deployed to the Nation’s busiest airports. However, the Transportation Security Administration must increase the capacity of its canine training program in order to train and deploy canines to the Nation’s mass transit systems.
(8)Urban search and rescue canines and cadaver detection canines were used effectively in the Gulf Coast region to respond to Hurricanes Katrina and Rita.
(9)The Bureau of United States Customs and Border Protection, the United States Secret Service, the Coast Guard, and the Federal Protective Service regularly use detection canines to secure National Special Security Events, protect Federal buildings and their occupants, and protect the Nation’s sea ports.
(10)The Subcommittee on Management, Integration, and Oversight of the Committee on Homeland Security of the House of Representatives held a hearing on September 28, 2005, regarding the use of detection canines in support of homeland security activities. At the hearing, Subcommittee Members were informed by several Federal agencies, a local transit police department, a private canine security company, and a university-based canine training center that there is a shortage of trained detection canines.
3.Increasing the number of trained detection caninesIn each of fiscal years 2007 through 2011, the Secretary of Homeland Security shall, subject to the availability of appropriations for such purpose, increase the number of trained detection canines as follows:
(1)Customs and Border ProtectionIncrease by not less than 25 percent the number of trained canine detection teams deployed at and between the Nation’s ports of entry.
(2)Transportation Security AdministrationIncrease by not less than 25 percent the number of trained detection canines deployed at the Nation’s airports and mass transit systems.
(3)Coast Guard, United States Secret Service, Federal Protective Service, and Federal Emergency Management AgencyIncrease by not less than 25 percent the number of trained detection canine teams available to Coast Guard stations, Secret Service operations, and Federal Protective Service operations across the country, and to the Federal Emergency Management Agency to ensure their availability as needed in emergencies.
4.Coordination and enhancement of canine training programs
(a)In generalThe Secretary of Homeland Security shall—
(1)fully coordinate the Department of Homeland Security’s canine training programs that support the Department’s counter-terrorism, counter-smuggling, transportation security, border security, and other missions, including with respect to the research and development of new training methods;
(2)ensure that the Department is maximizing its use of existing training facilities and resources to train canines throughout the year; and
(3)consider ways to use detection canines trained by other Federal agencies, non-profit organizations, universities, and private training facilities in order to increase the number of trained detection canines available to Federal, State, and local law enforcement agencies.
(b)ReportThe Secretary shall report to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate within 120 days after the date of the enactment of this Act regarding the Department’s plan to coordinate and consolidate its canine training programs. The report shall include how the Department will increase coordination with other Federal agencies, such as the Bureau of Alcohol, Tobacco, Firearms and Explosives in the Department of Justice, that operate canine training programs.
5.Canine procurementThe Secretary of Homeland Security shall—
(1)make it a priority to increase the number of domestically bred canines used by the Department of Homeland Security to assist in its counter-terrorism mission, including the protection of ports of entry and along the United States border; and
(2)consult with other Federal agencies that use canines and the Office of Management and Budget to encourage domestic breeding of canines and consolidate canine procurement, where possible, across the Federal Government to reduce the cost of purchasing canines. 
 
